 



Exhibit 10.2
PARK-OHIO HOLDINGS CORP.

ANNUAL CASH BONUS PLAN
      1. Purpose. The purpose of the Annual Cash Bonus Plan (the “Plan”) is to
attract and retain key executives for Park-Ohio Holdings Corp., an Ohio
corporation (the “Corporation”), and its Subsidiaries and to provide such
persons with incentives for superior performance. Incentive Bonus payments made
under the Plan are intended to constitute qualified “performance-based
compensation” for purposes of Section 162(m) of the Internal Revenue Code of
1986, as amended, and Section 1.162-27 of the Treasury Regulations promulgated
thereunder, and the Plan shall be construed consistently with such intention.
      2. Definitions. As used in this Plan;
      “Board” means the Board of Directors of the Corporation.
      “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
      “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board to administer the Plan; provided, however, that
in any event the Committee shall be comprised of not less than two directors of
the Corporation, each of whom shall qualify as an “outside director” for
purposes of Section 162(m) of the Code and Section 1.162-27(e)(3) of the
Regulations.
      “Eligible Executive” means the Corporation’s Chief Executive Officer and
any other executive officer of the Corporation designated by the Committee.
      “Incentive Bonus” shall mean, for each Eligible Executive, a bonus
opportunity amount determined by the Committee pursuant to Section 5 below.
      “Management Objectives” means the achievement of a performance objective
or objectives established pursuant to this Plan for Eligible Executives.
Management Objectives may be described in terms of Corporation-wide objectives
or objectives that are related to the performance of the individual Eligible
Executive or of the Subsidiary, division, department or function within the
Corporation or Subsidiary in which the Eligible Executive is employed. The
Management Objectives shall specify certain levels of, growth in or relative
peer company performance in:

              (i)   earnings per share;     (ii)   return on invested capital;  
  (iii)   return on total capital;     (iv)   return on assets;     (v)   return
on equity;     (vi)   total shareholder return;     (vii)   revenue;     (viii)
  cash flow;     (ix)   net income or operating profit; and/or     (x)  
productivity improvement.

      “Regulations” mean the Treasury Regulations promulgated under the Code, as
amended from time to time.





--------------------------------------------------------------------------------



 



      “Subsidiary” means a corporation, partnership, joint venture,
unincorporated association or other entity in which the Corporation has a direct
or indirect ownership or other equity interest.
      3. Administration of the Plan. The Plan shall be administered by the
Committee, which shall have full power and authority to construe, interpret and
administer the Plan and shall have the exclusive right to establish Management
Objectives and the amount of Incentive Bonus payable to each Eligible Executive
upon the achievement of the specified Management Objectives.
      4. Eligibility. Eligibility under this Plan is limited to Eligible
Executives designated by the Committee in its sole and absolute discretion.
      5. Awards.
      (i) Not later than the 90th day of each fiscal year of the Corporation,
the Committee shall establish the Management Objectives for each Eligible
Executive and the amount of Incentive Bonus payable (or formula for determining
such amount) upon full achievement of the specified Management Objectives. The
Committee may further specify in respect of the specified Management Objectives
a minimum acceptable level of achievement below which no Incentive Bonus payment
will be made and shall set forth a formula for determining the amount of any
payment to be made if performance is at or above the minimum acceptable level
but falls short of full achievement of the specified Management Objectives. The
Committee may not modify any terms of awards established pursuant to this
section, except to the extent that after such modification the Incentive Bonus
would continue to constitute qualified “performance-based compensation” for
purposes of Section 162(m) of the Code.
      (ii) The Committee retains the discretion to reduce the amount of any
Incentive Bonus that would be otherwise payable to an Eligible Executive
(including a reduction in such amount to zero).
      (iii) Notwithstanding any other provision of the Plan to the contrary, in
no event shall the Incentive Bonus paid to an Eligible Executive under the Plan
for a year exceed $3.0 million.
      6. Committee Certification. As soon as reasonably practicable after the
end of each fiscal year of the Corporation, the Committee shall determine
whether the Management Objective has been achieved and the amount of the
Incentive Bonus to be paid to each Eligible Executive for such fiscal year and
shall certify such determinations in writing.
      7. Payment of Incentive Bonuses. Subject to a valid election made by an
Eligible Executive with respect to the deferral of all or a portion of his or
her Incentive Bonus, Incentive Bonuses shall be paid within 30 days after
written certification pursuant to Section 6, but in no event later than two and
a half months from the end of the Corporation’s fiscal year.
      8. No Right to Bonus or Continued Employment. Neither the establishment of
the Plan, the provision for or payment of any amounts hereunder nor any action
of the Corporation, the Board or the Committee with respect to the Plan shall be
held or construed to confer upon any person (a) any legal right to receive, or
any interest in, an Incentive Bonus or any other benefit under the Plan or
(b) any legal right to continue to serve as an officer or employee of the
Corporation or any Subsidiary of the Corporation.
      9. Withholding. The Corporation shall have the right to withhold, or
require an Eligible Executive to remit to the Corporation, an amount sufficient
to satisfy any applicable federal, state, local or foreign withholding tax
requirements imposed with respect to the payment of any Incentive Bonus.
      10. Nontransferability. Except as expressly provided by the Committee, the
rights and benefits under the Plan shall not be transferable or assignable other
than by will or the laws of descent and distribution.

 



--------------------------------------------------------------------------------



 



      11. Effective Date. Subject to its approval by the shareholders, this Plan
shall become effective March 31, 2006, and shall remain effective until the
first shareholders’ meeting in 2011, subject to any further shareholder
approvals (or reapprovals) mandated for performance-based compensation under
Section 162(m) of the Code, and subject to the right of the Board to terminate
the Plan, on a prospective basis only, at any time.

 